DETAILED ACTION
Claims 1, 36, 41-47, and 51-63 are currently pending in this Office action.  Claims 2-35, 37-40, and 48-50 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Concerning the 35 U.S.C. 103 rejection made over Lin view of Ash and as evidenced by Magnifin, page 7 of the remarks argue that “the Office Action mischaracterizes the teachings of Lin in paragraphs [0058]-[0061]” because it “does not teach mixing […] flame retardant with a pre-formed silane-grafted polymer” as presently claimed.  Particularly, the response interprets Lin as “teaching that ethylene polymers are silane grafted with the silane in the presence of metal hydrate flame retardant.”  Page 9 alleges that the material of Lin and the product of present product-by-process claims 1 and 45 “are not the same material” since “at least a substantial portion of could react with the metal hydrate instead of the ethylene polymer” (emphasis added).  This is not persuasive because it is based upon mere conjecture.  Applicant has not shown by evidence on the record any patentable difference between Lin with the product of the present claims.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.


As for the 103 rejection of claims 38-40 and 48-53 over Lin in view of Ash, Li, and Iwasaki as evidenced by Magnifin, page 10 unnecessarily takes issue of the omission of Iwasaki from the header for the rejection.  This is a non-issue because it did not prevent applicant from interpreting and understanding the rejection as including Iwasaki.  This was an inadvertent typographical omission that has been corrected below, but has no bearing on the substance of the rejection.  In response to applicant's argument on pages 10-11 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The 103 rejection of claim 51 was not based upon Li alone, but over Lin in view of Ash, Li, and Iwasaki as evidenced by Magnifin.  
As for the 103 rejection of claims 41-44 and 55 over Lin, Ash, and Iwasaki as evidenced by Magnifin, page 11-12, again, alleges impermissible hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

As such, even as amended, the claims remain unpatentable over the previously cited art.

Claim Rejections - 35 USC § 112
The previous rejection of claims 38 and 48-50 as being in improper dependent form under 35 U.S.C. 112(d) are withdrawn in light of applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
Claims 1, 36, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0209705 A1) in view of Ash et al., Ed, “Magnifin H5 GV,” Handbook of Green Chemicals, 2nd Ed., Synapse Information Resources, p. 743 (2008) as evidenced by “Martinal® Aluminum Hydroxide + Magnifin® Magnesium Hydroxide: Halogen-Free Fire Retardants for the Cable Industry,” J.M. Huber Corp., (2018) [retrieved on July 3, 2019]. Retrieved from the Internet: < URL: https://www.hubermaterials.com/userfiles/files/PFDocs/Martinal%20Aluminum%20Hydroxide%20and%20Magnifin%20Magnesium%20Hydroxide%20-%20Halogen-Free%20Flame%20Retardants%20for%20the%20Cable%20Industry.pdf> page 3 (hereinafter “Magnifin”).
With respect to claim 1, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, the patentability of claim 1 is based upon the claimed polymer composite, rather than the process for its preparation. Even so, Lin at [0058]-[0059] describes forming the silane grafted ethylene polymer by mixing the ethylene polymers, vinyl silane, and free radical initiator at a grafting temperature. [0061] explains that after the ethylene polymers are silane grafted, the silane- modified polymers, the non-halogenated flame retardant, and other additives are compounded into a mixture; and the mixture is extruded onto a wire or cable to be moisture cross-linked.
Lin at claim 1 discloses a composition comprising a first silane-grafted ethylene polymer with a density of 0.910 g/cc or higher; a second silane grafted ethylene polymer having a density of less than
0.910 g/cc; and at least one hydrated, inorganic, non-halogenated flame retardant. Claim 14 specifies an embodiment where the flame retardant is magnesium hydroxide. Table 9 discloses a composition containing silane-grafted polymer blend containing 15.93 wt% of LLDPE (Dowlex 2035) 25.81 wt% of ethylene/alpha-olefin plastomers (Affinity PL 1850, Affinity KC 8852). [0043], [0067], [0068].  The relative content relative to the overall composition of non-halogenated flame retardant is 40 to 60 weight percent and of polymer is 60 to 40 weight percent.  [0045], [0051]. This corresponds to 67 to 150 parts by weight (pbw) of non-halogenated flame retardant per 100 pbw of the silane grafted polymers.  [0045] specifies combining the first and second ethylene polymers at a 1:1 ratio.
Lin specifies magnesium hydroxide as the non-halogenated flame retardant, but is silent as to a precipitated magnesium hydroxide.
Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron, as evidenced by page 3 of Magnifin.  According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.

With respect to claim 36, Lin specifies a magnesium hydroxide flame retardant, but is silent as to where the magnesium hydroxide is a precipitated magnesium hydroxide characterized by a d50, BET, and bulk density as presently claimed.
Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron, as evidenced by page 3 of Magnifin.  According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.
Given that Lin discloses magnesium hydroxide flame retardant and the advantages of the flame retardant taught by Ash, it would have been obvious to a person having ordinary skill in the art employ a precipitated magnesium hydroxide is a precipitated magnesium hydroxide characterized by a d50, BET, and bulk density as presently claimed in order to provide a flame retarded composition with improve elongation properties, low smoke emission, high thermal stability, and without generating toxic or corrosive gases.
With respect to claim 56, Lin at [0045] specifies that the combined weight of the first and second polymers relative to the overall composition is between 40 to 60 percent. [0051] specifies 60 to 40 percent of the non-halogenated flame retardant. Where the content of ethylene polymers is 55 weight percent, the corresponding content of non-halogenated flame retardant would be 45 weight percent. [0045].

Claims 41-47, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0209705 A1) in view of Ash et al., Ed, “Magnifin H5 GV,” Handbook of Green Chemicals, 2nd Ed., Synapse Information Resources, p. 743 (2008) as evidenced by “Martinal® Aluminum Hydroxide + Magnifin® Magnesium Hydroxide: Halogen-Free Fire Retardants for the Cable Industry,” J.M. Huber Corp., (2018) [retrieved on July 3, 2019]. Retrieved from the Internet: < URL: https://www.hubermaterials.com/userfiles/files/PFDocs/Martinal%20Aluminum%20Hydroxide%20and%20Magnifin%20Magnesium%20Hydroxide%20-%20Halogen-Free%20Flame%20Retardants%20for%20the%20Cable%20Industry.pdf> page 3 (hereinafter “Magnifin”) as applied to claim 1 above, and further in view of Iwasaki et al. (US 2014/0370315 A1).
With respect to claim 41, Lin at [0041] specifies that the first ethylene polymer can be a linear low density polyethylene (LLDPE) such as VLDPE or ULDPE, but is silent as to where the LLDPE has a melting temperature within the presently claimed range of about 120 to 130°C.
Iwasaki at abstract discloses a non-halogen flame retardant resin composition including a polyethylene having a melting peak temperature of 115° to 140°C as base polymer and a metal hydroxide. [0029] specifies ultralow-density polyethylene and low density polyethylene as the polyethylene, which can be silane-grafted so as to increase the polyethylene adhesion to the metal hydroxide contained in an electric wire cable prepared from the composition according to [0030].  According to [0028], within the specified melting peak temperature range, it is possible to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
Given that Lin specifies LLDPE and the advantages of employing a LLDPE possessing a melting temperature taught by Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a LLDPE with a melting temperature of about 120 to 130°C in order to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
With respect to claim 42, Lin at [0045] specifies combining the first and second ethylene polymers at a 1:1 ratio.

LLDPE having a density of 0.916 to 0.925 g/cc and melt index of 3 to 8 g/10 min.
With respect to claim 44, Lin at Table 10 discloses Examples AA1 and BB1 that a cured wire coated with the disclosed composition containing aluminum hydroxide, where the composition exhibits a elongation of 168% and 172%; a tensile strength of 19.8 and 21.8 MPa; and passes a high temperature test at 150° C (MS-8288), but is silent as to the long term insulation resistance after being exposed to water for at 90°C least 24 weeks.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977).
The present specification at [0030]-[0031] describes first forming a silane grafted polymer blend by combining an ethylene copolymer plastomer and a thermoplastic polyethylene in a mixture with vinyl alkoxysilane and an organic peroxide in an extruder to yield the silane grafted blend. This is followed by compounding the resulting blend with a metal hydroxide flame retardant and other conventional additives, then extruded to form a flame-retardant, moisture crosslinkable polymer composite. Id. Similarly, Lin at [0058]-[0059] describes forming the silane grafted ethylene polymer by mixing the ethylene polymers, vinyl silane, and free radical initiator at a grafting temperature. [0061] explains that after the ethylene polymers are silane grafted, the silane-modified polymers, the non-halogenated flame retardant, and other additives are compounded into a mixture; and extruded onto a wire or cable to be moisture cross- linked. While the examples of Lin employ aluminum hydroxide, the broader disclosure at [0050] teaches that magnesium hydroxide is suitable for the same purpose as a non-halogenated flame retardant.
While Lin does not directly specify a long term insulation resistance after being exposed to water for at 90°C least 24 weeks, since each of the claimed components is present and rendered obvious by 
With respect to claim 45, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, the patentability of claim 45 is based upon the claimed polymer composite, rather than the process for its preparation. Even so, Lin at [0058]-[0059] describes forming the silane grafted ethylene polymer by mixing the ethylene polymers, vinyl silane, and free radical initiator at a grafting temperature. [0061] explains that after the ethylene polymers are silane grafted, the silane-modified polymers, the non-halogenated flame retardant, and other additives are compounded into a mixture; and the mixture is extruded onto a wire or cable to be moisture cross-linked.  [0041] discloses a LLDPE having melt index of 3 to 8 g/10 min., as evidenced by “Dow AFFINITY™ KC 8852G Polyolefin Plastomer (POP),” MatWeb, (1996-2019) [retrieved on June 28, 2019]. Retrieved from the Internet: <URL: http://www.matweb.com/search/datasheet.aspx?matguid=ed26367ec27f4dd0ba263f1f8ad5b2ed>.
Lin specifies magnesium hydroxide as the non-halogenated flame retardant, but is silent as to i) a precipitated magnesium hydroxide having an average particle size of no more than 2 microns and ii) where the LLDPE has a melting temperature within the presently claimed range of about 120 to 130°C.
As to i), Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron, as evidenced by page 3 of Magnifin.  According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke 
Given that Lin employs a magnesium hydroxide flame retardant and the advantages of further including a magnesium hydroxide of the dimensions specified by Ash, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a first precipitated magnesium hydroxide as presently claimed in order to provide a flame retarded composition with improve elongation properties, low smoke emission, high thermal stability, and without generating toxic or corrosive gases.
As to ii), Iwasaki at abstract discloses a non-halogen flame retardant resin composition including a polyethylene having a melting peak temperature of 115° to 140°C as base polymer and a metal hydroxide. [0029] specifies ultralow-density polyethylene and low density polyethylene as the polyethylene, which can be silane-grafted so as to increase the polyethylene adhesion to the metal hydroxide contained in an electric wire cable prepared from the composition according to [0030].  According to [0028], within the specified melting peak temperature range, it is possible to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
Given that Lin specifies LLDPE and the advantages of employing a LLDPE possessing a melting temperature taught by Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a LLDPE with a melting temperature of about 120 to 130°C in order to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
With respect to claim 46, Lin at [0066] discloses LLDPE.  [0068] discloses plastomer Affinity KC 8852, which is an ethylene/1-octene plastomer as evidenced by “Dow AFFINITY™ KC 8852G Polyolefin Plastomer (POP),” MatWeb, (1996-2019) [retrieved on June 28, 2019]. Retrieved from the Internet: <URL: http://www.matweb.com/search/datasheet.aspx?matguid=ed26367ec27f4dd0ba263f1f8ad5b2ed>.
With respect to claim 47, Lin at [0045] specifies combining the first and second ethylene polymers at a 1:1 ratio.

Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron, as evidenced by page 3 of Magnifin.
According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.
Given that Lin discloses magnesium hydroxide flame retardant and the advantages of the flame retardant taught by Ash, it would have been obvious to a person having ordinary skill in the art employ a precipitated magnesium hydroxide is a precipitated magnesium hydroxide characterized by a d50, BET, and bulk density as presently claimed in order to provide a flame retarded composition with improve elongation properties, low smoke emission, high thermal stability, and without generating toxic or corrosive gases.
With respect to claim 57, Lin at [0045] specifies 40 to 60 weight percent of the combined first and second ethylene polymers relative to the overall composition, where the first and second ethylene polymers can be combined at a 1:1 ratio. [0053] discloses silane grafting the plastomer and ethylene polymer in the presence of a free radical initiator. The relative content of vinyl silane and free radical initiator is about 2.8 to 3 weight percent (as respectively calculated from a 0.4 wt% initiator content and a silane to initiator ratio of 70:1; and 0.15 wt% initiator content and a silane to initiator ratio of 20:1).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0209705 A1) in view of Ash et al., Ed, “Magnifin H5 GV,” Handbook of Green Chemicals, 2nd Ed., Synapse Information Resources, p. 743 (2008) and Iwasaki et al. (US 2014/0370315 A1) as evidenced by “Martinal® Aluminum Hydroxide + Magnifin® Magnesium Hydroxide: Halogen-Free Fire Retardants for the Cable Industry,” J.M. Huber Corp., (2018) [retrieved on July 3, 2019]. Retrieved from the Internet: < URL: https://www.hubermaterials.com/userfiles/files/PFDocs/Martinal%20Aluminum%20Hydroxide%20and%20Magnifin%20Magnesium%20Hydroxide%20-%20Halogen-Free%20Flame%20Retardants%20for%20the%20Cable%20Industry.pdf> page 3 (hereinafter “Magnifin”) as applied to claim 41 above, and further in view of Li et al., “Preparation of magnesium hydroxide flame retardant from light calcined powder by ammonia circulation method,” Powder Tech., Vol. 260, pp. 98-104 (2014).
With respect to claim 54, Lin specifies that the composite contains 40 to 60 weight percent of at least one non-halogenated flame retardant; 60 to 40 weight percent of a silane-grafted polymer mixture containing a 1:1 mixture of polyethylene polymer and ethylene/1-octene plastomer; and a magnesium hydroxide flame retardant, but is silent as to where the magnesium hydroxide is a mixture of i) a first and ii) a second precipitated magnesium hydroxide as presently claimed.
As to i) Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron and a BET specific surface area of 5 m2/g, as evidenced by page 3 of Magnifin. According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.
Given that Lin teaches at least one non-halogenated flame retardant comprising a magnesium hydroxide flame retardant and the advantages of further including a magnesium hydroxide of the dimensions specified by Ash, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a first precipitated magnesium hydroxide as presently claimed in order to provide a flame retarded composition with improve elongation properties, low smoke emission, high thermal stability, and without generating toxic or corrosive gases.
As to ii), Li at abstract discloses a magnesium hydroxide having a BET surface area of about 8 m2/g and a mean particle size of 0.8 µm. This magnesium hydroxide is a precipitated magnesium hydroxide according to Section 1.2 “Preparation of MH.” The resulting magnesium hydroxide has good dispersibility and imparts good flame retardance. Abstract, Conclusions.
.

Claims 51-53 and 58-63 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0209705 A1) and Ash et al., Ed, “Magnifin H5 GV,” Handbook of Green Chemicals, 2nd Ed., Synapse Information Resources, p. 743 (2008) as evidenced by “Martinal® Aluminum Hydroxide + Magnifin® Magnesium Hydroxide: Halogen-Free Fire Retardants for the Cable Industry,” J.M. Huber Corp., (2018) [retrieved on July 3, 2019]. Retrieved from the Internet: < URL: https://www.hubermaterials.com/userfiles/files/PFDocs/Martinal%20Aluminum%20Hydroxide%20and%20Magnifin%20Magnesium%20Hydroxide%20-%20Halogen-Free%20Flame%20Retardants%20for%20the%20Cable%20Industry.pdf> page 3 (hereinafter “Magnifin”) as applied to claim 1 above, and further in view of Li et al., “Preparation of magnesium hydroxide flame retardant from light calcined powder by ammonia circulation method,” Powder Tech., Vol. 260, pp. 98-104 (2014) and Iwasaki et al. (US 2014/0370315 A1).
With respect to claim 51, Lin specifies that the composite contains 40 to 60 weight percent of at least one non-halogenated flame retardant; 60 to 40 weight percent of a silane-grafted polymer mixture containing a 1:1 mixture of polyethylene polymer and ethylene/1-octene plastomer; and a magnesium hydroxide flame retardant, where [0041] specifies that the first ethylene polymer can be a linear low density polyethylene (LLDPE) such as VLDPE or ULDPE, but is silent as to where the magnesium hydroxide is a mixture of i) a first and ii) a second precipitated magnesium hydroxide as presently claimed; and iii) where the LLDPE has a melting temperature within the presently claimed range of about 120 to 130°C.
2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron and a BET specific surface area of 5 m2/g, as evidenced by page 3 of Magnifin. According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.
Given that Lin teaches at least one non-halogenated flame retardant comprising a magnesium hydroxide flame retardant and the advantages of further including a magnesium hydroxide of the dimensions specified by Ash, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a first precipitated magnesium hydroxide as presently claimed in order to provide a flame retarded composition with improve elongation properties, low smoke emission, high thermal stability, and without generating toxic or corrosive gases.
As to ii), Li at abstract discloses a magnesium hydroxide having a BET surface area of about 8 m2/g and a mean particle size of 0.8 µm. This magnesium hydroxide is a precipitated magnesium hydroxide according to Section 1.2 “Preparation of MH.” The resulting magnesium hydroxide has good dispersibility and imparts good flame retardance. Abstract, Conclusions.
Given that Lin teaches at least one non-halogenated flame retardant comprising a magnesium hydroxide and the advantages of employing a precipitated magnesium hydroxide taught by Li, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a second precipitated magnesium hydroxide as presently claimed in order to provide good flame retardance. Where the magnesium hydroxide flame retardants of Ash and Li are present in equal quantities, the precipitated magnesium hydroxide flame retardant would contain each of the “first” and “second” precipitated magnesium hydroxide in a relative quantity of 50 weight percent.
As to iii), Iwasaki at abstract discloses a non-halogen flame retardant resin composition including a polyethylene having a melting peak temperature of 115° to 140°C as base polymer and a metal hydroxide. [0029] specifies ultralow-density polyethylene and low density polyethylene as the polyethylene, which can be silane-grafted so as to increase the polyethylene adhesion to the metal 
Given that Lin specifies LLDPE and the advantages of employing a LLDPE possessing a melting temperature taught by Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a LLDPE with a melting temperature of about 120 to 130°C in order to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
With respect to claim 52, as discussed above, Lin discloses plastomer AFFINITY 8852, which is an ethylene/1-octene plastomer possessing a melting temperature of 68°C, a melt index of 3 g/10 min.
[0041] discloses a LLDPE having melt index of 3 to 8 g/10 min., as evidenced by “Dow AFFINITY™ KC 8852G Polyolefin Plastomer (POP),” MatWeb, (1996-2019) [retrieved on June 28, 2019]. Retrieved from the Internet: <URL: http://www.matweb.com/search/datasheet.aspx?matguid=ed26367ec27f4dd0ba263f1f8ad5b2ed>.
With respect to claim 53, Lin at Table 10 discloses Examples AA1 and BB1 that a cured wire coated with the disclosed composition containing aluminum hydroxide, where the composition exhibits a elongation of 168% and 172%; a tensile strength of 19.8 and 21.8 MPa; and passes a high temperature test at 150° C (MS-8288), but is silent as to the long term insulation resistance after being exposed to water for at 90°C least 24 weeks.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The present specification at [0030]-[0031] describes first forming a silane grafted polymer blend by combining an ethylene copolymer plastomer and a thermoplastic polyethylene in a mixture with vinyl alkoxysilane and an organic peroxide in an extruder to yield the silane grafted blend. This is followed by compounding the resulting blend with a metal hydroxide flame retardant and other conventional additives, 
While Lin does not directly specify a long term insulation resistance after being exposed to water for at 90°C least 24 weeks, since each of the claimed components is present and rendered obvious by the teachings of Lin, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an insulation exhibiting the presently claimed long term insulation resistance after being exposed to water for at 90°C least 24 weeks. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 58, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  In this case, the patentability of claim 38 is based upon the claimed polymer composite, rather than the process for its preparation. Even so, Lin at [0058]-[0059] describes forming the silane grafted ethylene polymer by mixing the ethylene polymers, vinyl silane, and free radical initiator at a grafting temperature. [0061] explains that after the ethylene polymers are silane grafted, the silane-modified polymers, the non-halogenated flame retardant, and other additives are compounded into a mixture; and the mixture is extruded onto a wire or cable to be moisture cross-linked.
With respect to claim 59, Lin at [0067]-[0068] specifies that ethylene/alpha-olefin plastomers Affinity PL 1850 and Affinity KC 8852 each possess a melt index of 3 g/10 min.. [0041] specifies an LLDPE having a melt flow rate of 3 g/10 min. at 190°C/2.16 kg.

With respect to claim 61, Lin at Table 10 discloses Examples AA1 and BB1 that a cured wire coated with the disclosed composition containing aluminum hydroxide, where the composition exhibits a tensile strength of 19.8 and 21.8 MPa.
With respect to claim 62, Lin at Table 10 discloses Examples AA1 and BB1 that a cured wire coated with the disclosed composition containing aluminum hydroxide, where the composition exhibits an elongation of 168% and 172%.
With respect to claim 63, Lin at Table 10 discloses Examples AA1 and BB1 that a cured wire coated with the disclosed composition containing aluminum hydroxide, where the composition passes a high temperature test at 150° C (MS-8288), but is silent as to the long term insulation resistance after being exposed to water for at 90°C least 24 weeks.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The present specification at [0030]-[0031] describes first forming a silane grafted polymer blend by combining an ethylene copolymer plastomer and a thermoplastic polyethylene in a mixture with vinyl alkoxysilane and an organic peroxide in an extruder to yield the silane grafted blend. This is followed by compounding the resulting blend with a metal hydroxide flame retardant and other conventional additives, then extruded to form a flame-retardant, moisture crosslinkable polymer composite. Id. Similarly, Lin at [0058]-[0059] describes forming the silane grafted ethylene polymer by mixing the ethylene polymers, vinyl silane, and free radical initiator at a grafting temperature. [0061] explains that after the ethylene polymers are silane grafted, the silane-modified polymers, the non-halogenated flame retardant, and 
While Lin does not directly specify a long term insulation resistance after being exposed to water for at 90°C least 24 weeks, since each of the claimed components is present and rendered obvious by the teachings of Lin, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an insulation exhibiting the presently claimed long term insulation resistance after being exposed to water for at 90°C least 24 weeks. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768